Citation Nr: 0114262	
Decision Date: 05/22/01    Archive Date: 05/30/01	

DOCKET NO.  96-02 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a systemic 
disorder, with manifestations of hot flashes, night sweats, 
chills, fatigue, apathy, lack of drive, and decreased 
stamina, due to undiagnosed illness.

2.  Entitlement to service connection for a gastrointestinal 
disorder due to undiagnosed illness.

3.  Entitlement to service connection for a psychiatric 
disorder due to undiagnosed illness.

4.  Entitlement to service connection for a musculoskeletal 
disorder due to an undiagnosed illness.  

5.  Entitlement to service connection for a neurologic 
disorder, with manifestations including paralysis, tremors, 
numbness and headaches, due to undiagnosed illness.

6.  Entitlement to service connection for a respiratory 
disorder, with manifestations of shortness of breath, due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active duty for training from August 1989 to 
January 1990 and active service from November 1990 to 
September 1991.  She served in Southwest Asia from January 
1991 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran currently 
resides in the jurisdiction of the Nashville RO.  


FINDINGS OF FACT

1.  The veteran does not have a systemic disorder, with 
manifestations including hot flashes, night sweats, chills, 
fatigue, apathy, lack of drive, and decreased stamina, due to 
an undiagnosed illness.  

2.  The veteran has a gastrointestinal disorder due to an 
undiagnosed illness.  

3.  Post-traumatic stress disorder (PTSD), with depression 
existed prior to active service and increased in severity, 
beyond their natural progress, during the veteran's active 
wartime service.  

4.  The record clearly establishes that attention deficit 
hyperactivity disorder (ADHD) existed prior to service and 
did not increase in severity during service.

5.  The veteran does not have a musculoskeletal disorder, 
including muscle pain, joint pain, and disorders of the 
thighs, neck and shoulders, due to undiagnosed illness, which 
affects muscle or joint function to a compensable extent.

6.  The veteran does not have any neurological disorder, 
including headaches, paralysis, tremors, and numbness of the 
upper extremities, due to undiagnosed illness.

7.  The veteran has a respiratory disorder, manifested by 
shortness of breath and mild obstruction on pulmonary 
function testing, and diagnosed as reactive airways disease, 
which had its onset during the veteran's active service.  


CONCLUSIONS OF LAW

1.  A systemic disorder, to include hot flashes, night sweats 
and chills, due to undiagnosed illness, was not incurred in 
or aggravated by active service.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 and Supp. 2000); 
38 C.F.R. § 3.317 (2000).  

2.  A gastrointestinal disorder due to undiagnosed illness 
was incurred in active wartime service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 and Supp. 
2000); 38 C.F.R. § 3.317 (2000).  

3.  PTSD and a depressive disorder were aggravated during the 
veteran's active wartime service.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 and Supp. 2000); 
38 C.F.R. § 3.317 (2000).  

4. Musculoskeletal disorders, to include muscle pain, joint 
pain, and disorders of the thighs, neck and shoulders, due to 
undiagnosed illness, were not incurred in or aggravated 
during active service.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 1991 and Supp. 2000); 38 C.F.R. 
§ 3.317 (2000).  

5.  Neurologic deficits to include headaches, paralysis, 
tremors and numbness of the upper extremities, due to 
undiagnosed illness, were not incurred in or aggravated by 
active service.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1110, 
1117, 1131 (West 1991 and Supp. 2000); 38 C.F.R. § 3.317 
(2000).  

6.  Reactive airways disease, manifested by shortness of 
breath and mild obstruction on pulmonary function testing, 
was incurred in active wartime service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 and Supp. 
2000); 38 C.F.R. § 3.317 (2000).  

7.  Attention deficit hyperactivity disorder clearly and 
unmistakably preexisted service and the presumption of 
soundness at entry is rebutted.  ADHD was not aggravated 
during service.  38 U.S.C.A. §§ 1110, 1111 1117, 1131 (West 
1991 and Supp. 2000); 38 C.F.R. §§ 3.304, 3.306, 3.317 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As to the issues on appeal, the veteran's application is 
complete.  The rating decisions, statement of the case and 
supplemental statements of the case notified the veteran and 
her representative of the evidence necessary to substantiate 
the claim, the evidence which had been received, and the 
evidence to be provided by the claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  The 
veteran has not reported any private records which might be 
relevant.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

All relevant available records have been obtained.  The 
service medical records are in the claims folder.  VA 
clinical records and examination reports are in evidence.  
The veteran has been examined by VA.  The Board has obtained 
a medical opinion specifically dealing with the questions 
raised in this case.  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  VA has also completed the development of this 
case under all applicable law, regulations and VA procedural 
guidance.  See 38 C.F.R. § 3.103 (2000).

VCAA became law while this claim was pending.  The RO did not 
consider the case under VCAA and VA guidance issued pursuant 
to VCAA.  However, the veteran was not prejudiced.  Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  The RO provided the 
veteran with the pertinent evidentiary development which was 
subsequently codified by VCAA.  The development would also 
comply with the proposed implementing regulations.  In 
addition to performing the pertinent development required 
under VCAA and the proposed implementing regulations, the RO 
notified the veteran of her right to submit evidence.  It 
would not abridge her rights under VCAA for the Board to 
proceed to review the appeal.  Neither the veteran nor her 
representative have asserted that the case requires further 
development or action under VCAA.  

The following opinion was obtained from a staff psychiatrist 
at a Veterans Health Administration Behavioral Health Clinic, 
in conformity with the applicable law:  

[The veteran] is a 29 year-old never 
married female Persian Gulf veteran, 
full time employed as an occupational 
therapist who is seeking service 
connection for:  

1.	Headaches as a result of an 
undiagnosed illness.
2.	A disability manifested by muscle 
and joint pains, numbness, paralysis, 
tremors as a result of an undiagnosed 
illness.
3.	Gastrointestinal disability which 
include heartburn, weight loss/gain due 
to an undiagnosed illness.  
4.	Fatigue, chills, hot flashes, night 
sweats as a result of an undiagnosed 
illness.

[The veteran] served in the U.S. Army 
from November 1989 to September 1991 
with a nine-month tour in a combat zone 
in the Persian Gulf where she was a 
truck driver.  By her report, she was 
exposed to SCUD missile attacks three 
times and was exposed to irritant 
smoke, gas, fires, insecticides, etc.  
Following service in the Persian Gulf, 
patient complained of chronic fatigue, 
headache, marked weight fluctuations, 
periodic diarrhea, heartburn, hot 
flashes, sweating and skin lesions 
which she says were not present prior 
to the Persian Gulf and now have 
increased in severity.  

Past history is significant for 
Posttraumatic Stress Disorder resulting 
from sexual abuse as a child, attention 
deficit hyperactivity disorder and 
depression.  Veteran has had ongoing 
treatment for the above psychiatric 
disorders since age 16 with both 
pharmacotherapy and psychotherapy which 
had stabilized her symptoms.  

This veteran had previous disability 
examinations in 1994, 1995, and 1997 
for her varied somatic complaints.  

Her 1994 examination indicates possible 
reactive airways disease with impaired 
pulmonary function test.  In 1995, she 
was diagnosed with possible irritable 
bowel syndrome and chronic fatigue 
syndrome.  

Service records show that the veteran 
was treated on August 19, 1990 for 
complaints of fatigue, exhaustion and 
chills; another examination on August 
16,1991 reported positive response to a 
history of fever, fatigue, weight loss, 
rash, skin infection/sores, abdominal 
pain, diarrhea, nightmares, difficulty 
sleeping, joint pains, headaches, 
shortness of breath especially on 
exertion, cough, leg cramps, 
fluctuations in weight, depression and 
excessive worry.  

It is to be noted that in all these 
examinations, except for one statement 
that the patient appears depressed, her 
mental status examinations were noted 
to be "unremarkable."

However, Dr. Osborne in 1991 wrote 
"marked functional overlay" which he 
felt would account for the somatic 
complaints.  Dr. Curfman's examination 
showed some cognitive impairment.  He 
gave the diagnosis of ADHD and 
Depressive Disorder NOS [not otherwise 
specified] as were known, but did not 
explain the multiple somatic 
complaints.

The following questions were posed for 
a specialist's opinion:

Question 4			Is ADHD considered a 
psychiatric disorder?

Answer:			The answer is yes, it is 
listed in the DSMIV Code #316.  [The 
veteran]'s condition was diagnosed 
prior to her entering the service and 
is being treated with Ritalin 10 mg 
q.i.d. which historically have brought 
her symptoms under control.  

Questions 2&3	What is the relationship, 
if any, between the veteran's pre-
service PTSD, ADHD, her periods of 
active duty, her current psychiatric 
disability and her multiple somatic 
complaints?  Did the veteran's pre-
service PTSD and/or ADHD increase in 
severity beyond their natural 
progression during her period of active 
duty?  

Answer:			Veteran had three known 
psychiatric diagnoses prior to entering 
the service, PTSD, Depression and ADHD.  
All the above diagnoses can be 
exacerbated by stress, particularly the 
PTSD.  She was in the combat area and 
exposed to SCUD missile attacks and 
other life threatening stressors.  

If we attribute the somatic problems 
which she complained of after the Persian 
Gulf to the PTSD and the Depressive 
Disorder as the disability examinations 
suggest, then indeed, we can say that her 
previous diagnoses were made worse by her 
period of active duty.  

Question 1			Is there an association 
between the identified "functional 
overlay and the diagnosed PTSD and/or 
ADHD?  Is there an association between 
functional overlay on the veteran and an 
undiagnosed illness?   

Answer:			The answer to both questions 
is yes.  The first part of the question 
is already answered above. The second 
part of the question is interesting and 
needs explaining.  "Functional" by 
medical dictionary definition is a 
disorder with no known or detectable 
organic basis to explain the symptoms.  
Many physicians use the term "functional 
overlay" to describe somatic complaints 
when they are unable to point to a known 
diagnosis.  

In summary, it is my opinion that while I 
believe that both psychiatric diagnoses 
(PTSD, Depression) were exacerbated by 
her active duty, the multiplicity of 
symptoms involving various organ systems, 
with documented evidence of impaired 
pulmonary function tests, skin lesion, 
diarrhea, marked weight loss, autonomic 
instability, chronic fatigue, cannot be 
explained by a psychiatric disorder 
alone, especially in the face of 
"unremarkable" mental status 
examinations.  

In any case, by virtue of your 
definition, whether the clinical picture 
is due to an exacerbation of her 
psychiatric disorders since these 
symptoms were not complained of prior to 
the Persian Gulf, or "functional 
overlay" i.e. somatic symptoms which 
cannot be explained by a diagnosable 
illness, she would meet criteria for 
service connection.

Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

A claim for service connection requires evidence of a current 
disability, evidence of disease or injury during service and 
evidence relating the current disability to the disease or 
injury during service.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Compensation may be paid to a Persian Gulf veteran suffering 
from a chronic illness or combination of undiagnosed 
illnesses that became manifest either during active duty in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War or to a degree of 10 percent or more before December 
31, 2001, following such service.  38 U.S.C.A. § 1117 (West 
1991 and Supp. 2000); 38 C.F.R. § 3.317 (2000).  

Objective indications includes both signs in the medical 
sense of objective evidence perceptible to an examining 
physician and other nonmedical indicators capable of 
independent verification.  While objective indications appear 
to contemplate evidence other than the veteran's own 
statements, the veteran's own statements concerning 
nonmedical indicators may be sufficient if such indicators 
are reasonably capable of independent verification.  See 
VAOPGCPREC 4-99 (1999).  

Disabilities which have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  A six-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of disability 
first became manifest.  Signs or symptoms which may be 
manifestations of undiagnosed illness include but are not 
limited to fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(2000).

The service personnel records show that the veteran was a 
motor transport specialist with an ordinance unit.  Review of 
the file does not disclose any evidence of combat service or 
any claim of combat service.  Thus, 38 U.S.C.A. § 1154(b) 
(West 1991) is not applicable in this case.  

I.  Systemic Disease

In her March 1994 claim, the veteran reported that hot 
flashes, night sweats and chronic fatigue had their onset 
during her active service. 

Review of the service medical records shows that, in August 
1990, the veteran complained of being tired, fatigued, 
sniffling and having chills.  She also reported that she had 
been hit in the head with a branch the day before and had a 
headache.  It was indicated that she was overtired, getting 3 
to 4 hours' sleep.  There was an episode of hyperventilation 
on admission.  There was numbness and she almost passed out 
and fell over.  The assessment was fatigue.  No complaints of 
hot flashes, night sweats or chronic fatigue were recorded 
during the veteran's active service.  

In a statement dated in April 1995 a veterans' service 
officer reported noting a weight loss.  He stated that, in 
April 1995, her nose and hands were cold, although there was 
perspiration on her palms.  

In a statement dated in April 1995, the veteran reported that 
she had been experiencing night sweats.  She said she would 
be freezing and sweating during the night.  During the day, 
she was cold and the palms of her hands were sweating.  She 
also reported fatigue and diarrhea.  She stated that her 
weight fluctuated 15 to 20 pounds in two weeks.  She also 
reported experiencing joint pain on several occasions.  She 
stated that she had episodes of numbness and paralysis in her 
trunk and upper extremities once every 3 to 4 months.  She 
also reported headaches and a rash on her legs.

On the May 1995 VA examination, the veteran reported chronic 
fatigue on a daily basis, weight loss and hot and cold spells 
with sweaty palms.  The examiner noted her to be cachectic 
and underweight.  Her subcutaneous fat had disappeared from 
her trunk and extremities.  There was a diagnosis of history 
of chronic fatigue syndrome, declined psychological 
consultation.  

The report of a November 1995 admission to a private hospital 
emergency services shows that the veteran complained of 
bilateral arm numbness and balance deficits.

On the February 1994 Persian Gulf Registry examination, the 
veteran reported chills and night sweats.  She described 
intermittent hot spells followed by chills, nightly since her 
return from the Gulf.  She also reported intermittent chronic 
fatigue.  The examination concluded with diagnoses of chronic 
depression and impetigo.

On the general examination of October 1997, the veteran 
complained of experiencing hot flashes, night sweats and 
chills for the past seven years.  She also reported 
experiencing chronic fatigue for the previous 4 to 5 years.  
The report shows an extensive examination with the pertinent 
findings being normal.  The examiner remarked that the 
veteran appeared to be in good health and excellent physical 
condition.  She presented with a multiplicity of symptoms, 
which the examiner felt to be functional in origin.  In the 
examiner's opinion, a marked functional overlay existed.  
Diagnoses included symptoms of chronic fatigue, depression 
and apathy.  The examiner referred to the psychiatric 
examination in regard to the symptoms.  

An examination for systemic conditions was conducted by the 
same examiner, in October 1997.  Consideration was given to 
the veteran's complaints of hot flashes, night sweats and 
chills for several years, as well as chronic fatigue, apathy, 
lack of drive and decreased stamina for 4 to 5 years.  
Pertinent findings were normal.  The diagnosis was history of 
chronic fatigue, apathy and depression and recurring night 
sweats and chills.  The examiner noted that the physical 
examination was within normal limits and the thyroid panel 
was normal.  The examiner referred to the psychiatric 
consultation and expressed the opinion that a functional 
overlay was suspected.  

Analysis

As noted above, service connection is granted for disability 
resulting from disease or injury incurred or aggravated 
during active service.  To meet the requirements of the law 
providing service connection, there must first be a 
disability.  Whether there is a disability, is a medical 
question requiring a diagnosis from a trained medical 
professional.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  
In this case, the veteran's complaints of episodes of chills 
and night sweats and chronic fatigue have been considered by 
medical professionals, and they have not been able to 
diagnose a disability.  The veteran has not asserted that any 
competent medical professional has diagnosed these symptoms.  
In the absence of a diagnosis, service connection cannot be 
granted under the general direct service connection law and 
regulations providing compensation benefits.

For veterans like the appellant, who served in Southwest Asia 
during the Gulf War, provisions of the law and regulations 
allow for service connection if there is no diagnosis.  
However, the disability manifestations must be 10 percent, or 
more, disabling.  Here, the symptoms described by the veteran 
do not approximate any applicable criteria for a 10 percent 
rating.  38 C.F.R. Part 4 (2000).  Consequently, service 
connection cannot be granted for these symptoms as due to an 
undiagnosed illness.

Gastrointestinal Disorders

The gastrointestinal symptoms claimed in this case include 
heartburn, diarrhea, weight loss and weight gain.  There is 
no record of these symptoms being manifested during the 
veteran's active service.  The veteran has not reported any 
diagnosis by private health care providers for these 
symptoms.  VA examiners have considered the gastrointestinal 
symptomatology reported by the veteran and have not reached a 
firm conclusion as to a diagnosis, although the possibility 
of an irritable bowel syndrome was indicated on examination 
in May 1995 and October 1997.  The record shows that various 
tests were conducted for the veteran's gastrointestinal 
complaints.  Proctoscopy to 18 centimeters, in June 1995, was 
normal.  Pathological study of material biopsied during the 
proctoscopy disclosed nonspecific mild chronic inflammation.  
A series of upper gastrointestinal X-ray studies with a small 
bowel series was also done in June 1995.  The upper 
gastrointestinal series was normal.  There was slight 
dilation of the proximal end of the terminal ileum, of 
undetermined etiology, in an otherwise normal small bowel 
series examination.  In June 1995, the physician who had 
examined the veteran in May 1995 reviewed the test results, 
noted a normal upper gastrointestinal examination and 
proctoscopy, and indicated a probable irritable bowel 
syndrome.  

The veteran was examined by VA in October 1997.  She reported 
having chronic diarrhea for seven years.  She told of having 
five bowel movements a day.  The bowel movements were loose 
but not watery.  She also reported weight fluctuation from 
105 to 140 pounds.  She told of recurrent heartburn, three 
times a week with nausea but no vomiting or melena.  The 
examiner noted the veteran to weigh 135 pounds and have an 
average build.  Her abdomen was flat with normal bowel 
sounds.  There was no tenderness, masses or organomegaly.  
Pertinent diagnoses were history of chronic diarrhea; 
recurrent and frequent heartburn, probably functional in 
origin; probable irritable bowel syndrome; and marked 
functional overlay.  

The Board obtained a medical opinion.  The doctor reviewed 
the records and concluded that the veteran's symptomatology 
could not be explained by a psychiatric disorder alone.  The 
physician was of the opinion that whether the clinical 
picture was due to an exacerbation of her psychiatric 
disorders or functional overlay involving somatic symptoms 
which could not be explained by a diagnosable illness, she 
would meet the criteria for service connection.  

Analysis

In this case, there has been no definite diagnosis of a 
gastrointestinal disorder, although VA doctors, in 1995 and 
1997, indicated a probable irritable bowel syndrome.  There 
have been objective manifestations of disability.  The only 
biopsy, in June 1995, disclosed nonspecific mild chronic 
inflammation.  The X-ray studies, at that time, showed slight 
dilation of the proximal end of the terminal ileum, of 
undetermined etiology.  Further, the veteran is competent to 
report that she continues to experience frequent diarrhea, 
heartburn and nausea.  The symptoms reported by the veteran 
would approximate a moderate irritable colon syndrome, for 
which a 10 percent rating is provided under 38 C.F.R. Part 4, 
Code 7319 (2000).  Consequently, the criteria for service 
connection for a gastrointestinal disorder manifested by 
diarrhea, weigh fluctuation and heartburn, due to an 
undiagnosed illness, have been met.  

Psychiatric Disorder

The veteran's psychiatric status was reported to be normal 
when she was examined for Reserve service in July 1989.  No 
psychiatric symptomatology was recorded in the service 
medical records.  A report from a private pharmacy shows that 
prescriptions for Prozac were filled from November 1990 to 
June 1991.  On examination for demobilization, in August 
1991, the veteran reported that she had been treated for 
post-traumatic stress disorder in 1987 and that she was 
taking Prozac.  The examiner reported her psychiatric status 
to be normal.

During the Persian Gulf Registry examination of February 
1994, the veteran reported chronic problems with recall, 
early awakening, intermittent chronic fatigue, decreased 
interaction with people, occasional anxiety problems and 
longstanding problems with depression, diagnosed in 1987.  
She reported a change in medication.  Mental status 
examination was within normal limits.  There was a diagnosis 
of chronic depression.

During the May 1995 VA examination, the veteran reported that 
post-traumatic stress disorder with attention deficit 
disorder had been diagnosed in 1987.  She had been on 
medication since then.  She stated that she was able to 
function with the medication and that without medication, her 
attention span shortened and symptoms recurred.  The examiner 
noted that her mental state was currently unremarkable.  She 
was cooperative, oriented, alert, and coherent with normal 
speech.  She appeared to be neat and tidy.  Her mood was 
pleasant and her response appropriate.  The diagnosis was 
post-traumatic stress syndrome and attention deficit disease, 
preservice, treated, stable and functional.  

The report of the September 1997 VA mental examination 
detailed the veteran's preservice problems.  During her 
active service, she served in a combat zone, as a truck 
driver.  She was not wounded.  She was exposed to SCUD 
missile attacks on three occasions and also to some gas.  Her 
current psychiatric status was reported to be fairly stable.  
She had been treated with various antidepressants and 
psychotherapy, since 1987.  Her symptoms, in 1987, initially 
consisted of post-traumatic stress disorder and attention 
deficit hyperactivity disorder, with a lot of depressive and 
mood fluctuations.  She had taken various medications and had 
been stable on her current regimen.  She reported that 
seasons affected her moods.  She stated that there had been 
no recent stressful events, symptoms of depression, symptoms 
of post-traumatic stress disorder or attention deficit 
symptoms.  She reported that she had significant symptoms, 
especially mood disorder symptoms, if she stopped taking 
medication.  Her current major complaint involved somatic 
symptoms including occasional paralysis of her upper and 
lower limbs, shortness of breath and asthma, fatigue, 
diarrhea and rashes.  It was noted that she had apparently 
been diagnosed with some type of infection, for which she 
took medication.  Mental status examination showed her to be 
neat, fairly comfortable and cooperative, with normal speech.  
She was oriented.  Her mood and affect were appropriate.  Her 
fund of knowledge was at least average.  There was no 
evidence of thought disorder.  She did have some difficulty 
with cognitive tasks.  The examiner concluded that the 
veteran had a diagnosis of ADHD probably, not confirmed 
today, and depressive disorder not otherwise specified, with 
possible seasonal mood variation.  There was noted to be very 
little impairment.  The doctor expressed the opinion that the 
illness did not appear to be related to her military service 
as it existed prior to service and did not seem to be 
exacerbated by her time in Southwest Asia.  The examiner 
reiterated that it appeared to be strictly a preexisting 
psychiatric disorder without any influence from her military 
service.  The diagnosis was ADHD, inattentive type, and 
depressive disorder, not otherwise specified.

There were several portions to the October 1997 examination.  
On the miscellaneous neurological disorders examination, a 
functional overlay was diagnosed.  On the peripheral nerve 
examination, a functional overlay was diagnosed.  On the 
intestinal examination, there was a diagnosis of infrequent 
heartburn, probably functional in origin.  The examination of 
the muscles concluded with a diagnosis of functional overlay.  
Examination of the systemic conditions concluded with a 
diagnosis that a functional overlay was suspect.  The report 
of the general medical examination, of October 1997, included 
a diagnosis of marked functional overlay.  

The Board obtained a medical opinion in January 2001.  On the 
question of aggravation, the psychiatrist noted that the 
veteran had three diagnoses before entering service, PTSD, 
depression and ADHD.  All of those diagnoses could be 
exacerbated by stress.  The veteran was in a combat area and 
was exposed to SCUD missile attacks and other life-
threatening stressors.  If the somatic problems complained of 
after service were attributed to the PTSD and the depressive 
disorder, as the disability examination suggested, then it 
could be concluded that her previous diagnoses were made 
worse by her period of active duty.  

Analysis

The physician who did the September 1997 VA mental 
examination felt that the veteran had been stable during 
service and that there was no aggravation of her preexisting 
disabilities during service.  However, the doctor did not 
address her numerous post service somatic complaints.  A 
marked functional overlay was found on the October 1997 
examinations.  The somatic complaints were addressed in the 
January 2001 medical opinion, which concluded that they 
reflected an increase in disability during service.  Because 
the January 2001 opinion addressed these post service somatic 
complaints and the September 1997 opinion did not address 
this evidence, the Board finds the January 2001 opinion to be 
more probative.  The functional overlay repeatedly noted on 
the October 1997 VA examinations and the January 2001 medical 
opinion combine with other evidence to outweigh the 
conclusion of the September 1997 examination.  Consequently, 
the Board finds that the veteran's preexisting PTSD and 
depression were aggravated by her active wartime service.  

Inasmuch as the evidence before the Board supports service 
connection for psychiatric disorders on the basis of 
aggravation during service, we do not need to explore the 
presumptions pertaining to undiagnosed illnesses.  

In regard to the ADHD, the appellant does not dispute that 
the condition preexisted service.  In fact the evidence 
clearly and unmistakably establishes that ADHD preexisted 
service.  According to the expert, the condition was 
diagnosed prior to service.  Thus, the presumption of sound 
condition is rebutted.  38 U.S.C.A. § 1111 (West 1991).  
However, unlike the other psychiatric diagnoses, there is no 
competent evidence that ADHD increased in severity during 
service or that there has ever been an increase in severity.  
Rather, the January 2001 opinion clearly establishes that the 
symptoms have been brought under control by the use of 
medication.  Based on the cumulative record, there has been 
no increase in severity, the presumption of aggravation does 
not attach and service connection is not warranted. 

Musculoskeletal Disorders

The veteran's upper extremities, lower extremities, spine and 
other musculoskeletal parts were normal on examination for 
service in July 1989.  In November 1989, she complained of 
bilateral knee pain.  There was no swelling, edema or 
effusion.  There was patellofemoral tenderness to palpation.  
The assessment was bilateral patellofemoral tendinitis.  
Treatment and medication were prescribed.  When examined for 
demobilization, in August 1991, the veteran reported knee and 
shin injuries while serving in Southwest Asia.  It was 
reported that she had fallen on her knee in August 1991 and 
sustained an abrasion which was still painful.  The report of 
the demobilization examination shows that the veteran's upper 
extremities, lower extremities, spine and other 
musculoskeletal parts were normal.  

The report of the Persian Gulf Registry examination, of 
February 1994, shows that the veteran complained that her 
knees were sore especially after exercising.  Examination of 
the upper and lower extremities and spine was within normal 
limits.  Laboratory tests for rheumatoid arthritis were 
nonreactive.

On the VA general medical examination of May 1995, the 
veteran reported episodes of shoulder pain.  Examination 
showed her to have general hyperflexibility at the 
extremities and the low back, without any tenderness at the 
joints.  Her hands were able to bend over to parallel with 
the forearms and her knees were able to flex to 150 degrees.  
Both shoulders had normal contour without tenderness, 
swelling or deformity.  The shoulders had no crepitus and a 
full range of motion without pain.  They were stable without 
signs of impingement.  The knees had no tenderness, swelling 
or deformity and were stable with full flexibility.  They 
occasionally had some crepitus.  All other joints were within 
normal limits with a full range of motion.  There was no 
musculoskeletal diagnosis.  

The veteran's joints and muscles were examined by VA in 
October 1997.  She complained of recurrent soreness in the 
anterior thighs, bilaterally, about once or twice a month, 
lasting about three days.  She had no difficulty walking and 
no cramps.  Objectively, her thighs were within normal 
limits, with normal musculature.  There was a full range of 
motion in the lower extremities.  Her gait was normal.  She 
was able to squat without difficulty.  The examiner specified 
that there was no tissue loss, muscle penetration, scar 
formation, adhesions, tendon damage, or damage to the bones, 
joints and nerves.  Strength was within normal limits.  There 
was no evidence of pain or muscle herniation.  The diagnosis 
was history of infrequent recurrent quadriceps thigh muscle 
soreness.  It was noted that the physical examination was 
within normal limits and that there was no functional 
impairment.  A functional overlay was diagnosed.  

The report of the October 1997 VA general medical examination 
shows that the veteran gave a history of Osgood-Schlatter 
disease of the knees in childhood.  She currently complained 
of recurring soreness of the shoulders and knees.  
Examination of the musculoskeletal system disclosed no 
diseases or injuries or scars.  The shoulders had no atrophic 
changes or tenderness.  There was a full range of motion.  
Examination of the knees, bilaterally, showed no swelling and 
no tenderness.  The range of motion was from 0 degrees' 
extension to 140 degrees' flexion.  The drawer sign was 
negative.  She was able to squat without difficulty.  
Examination of the cervical spine showed no spasm, tenderness 
or limitation in the range of motion.  The examiner commented 
that the veteran appeared to be in good health and excellent 
physical condition.  She presented with a multiplicity of 
symptoms, which he suspected to be functional in origin.  In 
the examiner's opinion, a marked functional overlay existed.  
The pertinent diagnoses were history of chronic soreness of 
the knees, physical examination within normal limits, no 
functional impairments, X-rays negative; and history of 
chronic soreness in the shoulders, physical examination 
within normal limits, no functional impairment, X-rays 
negative; and marked functional overlay.  

In January 2001, a psychiatrist responded to the Board's 
questions.  One question was whether there was an association 
between the identified "functional overlay" and the 
diagnosed PTSD and/or ADHD?  The other question was whether 
there was an association between functional overlay on the 
veteran and an undiagnosed illness?  The expert responded 
that the answer to both questions was yes.  She explained 
that the term "functional" by medical dictionary definition 
was a disorder with no known or detectable organic basis to 
explain the symptoms.  She noted that many physicians used 
the term "functional overlay" to describe somatic 
complaints when they were unable to point to a known 
diagnosis.  In summary, the doctor was of the opinion that 
both psychiatric diagnoses (PTSD, depression) were 
exacerbated by the veteran's active duty, the multiplicity of 
symptoms involving various organ systems with documented 
evidence of impairment pulmonary function tests, skin lesion, 
diarrhea, marked weight loss, autonomic instability, chronic 
fatigue, could not be explained by a psychiatric disorder 
alone, especially in the face of "unremarkable" mental 
status examinations.  In any case, by virtue of the 
definition, whether the clinical picture was due to an 
exacerbation of her psychiatric disorders since the symptoms 
were not complained of prior to her service in the Persian 
Gulf, or "functional overlay" i.e. somatic symptoms which 
could not be explained by the diagnosable illness, she would 
meet the criteria for service connection.

Analysis

The expert's opinion links the veteran's somatic complaints 
to her psychiatric disabilities.  As discussed above, service 
connection has been established for her psychiatric 
disorders.  In applying the law and regulations pertaining to 
undiagnosed illness, the Board notes that there must be 
objective manifestations which result in at least a 10 
percent disability.  That level of disability is not 
demonstrated in this case.  The episodes of joint pain 
described by the veteran do not approximate any applicable 
criteria for a 10 percent rating.  38 C.F.R. § 4.71a (2000).  
There are no objective manifestations that the veteran 
experiences less movement than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy, instability or any other objective manifestations to 
an extent which would approximate a 10 percent rating.  
38 C.F.R. §§ 4.45, 4.71a (2000).  There was some crepitus on 
the 1995 examination of the knees; however, in 1997, 
examination of the knees was normal.  The episodic findings 
in 1995 do not demonstrate objective manifestations 
warranting a 10 percent rating.  38 C.F.R. § 4.59 (2000).  

Neurologic Disorder

The veteran's neurologic status was normal when she was 
examined for Reserve service in July 1989.  The service 
medical records do not reflect any neurologic complaints or 
findings.  Her neurologic status was again noted to be normal 
on demobilization examination in August 1991.  

The report of the February 1994 Persian Gulf Registry 
examination shows that the veteran reported an occasional 
tremor which resolved spontaneously.  Neurologic examination 
findings were within normal limits.  

The report of the VA general medical examination of May 1995 
shows that the veteran reported episodes of numbness, 
weakness and paralysis of trunk and upper extremities.  It 
was noted that pertinent test results had been normal.  The 
examiner reported that there was no cranial neuropathy or 
peripheral neuropathy.  Her motor function was intact and her 
sensation was normal.  There was generalized hyporeflexia at 
the extremities.  There was no neurologic diagnosis.  

The report of the October 1997 miscellaneous neurological 
disorders examination shows that the veteran complained of 
recurrent numbness in the lateral neck and shoulders, 
bilaterally.  She reported associated symptoms of difficulty 
with speech and talking in episodes which occurred about once 
every three months and lasted about an hour.  During the 
episodes, her heart rate sped up and she had difficulty using 
her hands.  Objective examination of the neck, cervical spine 
and shoulders was negative.  There was no hypesthesia of the 
neck.  Speech was clear.  The cervical spine and paraspinous 
muscles were symmetrical without spasm, tenderness or 
limitation of motion.  Examination of the shoulders was 
negative.  There was no hypesthesia.  The arms and shoulders 
had a full range of motion.  There was good strength in the 
shoulders and neck and good grip, bilaterally.  The diagnosis 
was recurrent hypesthesia of the lateral neck and shoulders, 
physical examination within normal limits, no functional 
impairment.  A functional overlay was also diagnosed.  The 
doctor reported similar findings and diagnoses for a 
peripheral nerve examination report.  On the general medical 
examination, the doctor reported the veteran was well 
coordinated with a good grip bilaterally.  No motor or 
sensory deficits were detected.  The Rhomberg test was 
negative.  She performed finger to nose tests.  Cranial 
nerves were intact.  Pertinent diagnoses were symptoms of 
recurrent hypesthesia of the lateral neck, bilaterally, 
physical examination within normal limits; history of chronic 
soreness in the shoulders, physical examination within normal 
limits, no functional impairment; and marked functional 
overlay.  

In a January 2001 opinion, a VA psychiatrist reported the 
review of the file.  The psychiatrist expressed an opinion to 
the effect that the veteran's psychiatric diagnoses were 
exacerbated while on active duty.  The doctor was also of the 
opinion that various organ symptoms, including autonomic 
instability could not be explained by a psychiatric disorder 
alone.  In any case, the psychiatrist was of the opinion that 
whether the veteran's clinical picture was due to 
exacerbation of her psychiatric disorders or functional 
overlay associated with somatic symptoms which could not be 
explained by a diagnosable illness, she would meet the 
criteria for service connection.  

Analysis

There is no diagnosis of a neurologic disorder in this case.  
The veteran has been examined for her neurologic complaints 
and the examiners have not found any objective 
manifestations.  The veteran is competent to report what she 
actually experiences.  The occasional episodes described by 
her would not warrant a 10 percent rating under any 
applicable criteria.  38 C.F.R. §§ 4.120 through 4.124a 
(2000).  As there are no objective manifestations of a 
neurologic disorder, which are at least 10 percent disabling, 
there is no basis for service connection.  


Respiratory Disorders

The veteran's lungs and chest were normal when she was 
examined for Reserve service in July 1989.  When examined for 
demobilization, in August 1991, she reported the onset of 
shortness of breath in April 1991.  In a report dated in 
August 1991, a physician's assistant indicated that the 
veteran developed intermittent shortness of breath while 
serving in Southwest Asia, that the injury or illness was 
incurred or aggravated during service, and that the injury 
was likely to result in a need for future medical care.  The 
report of the August 1991 demobilization examination notes 
shortness of breath and recommends VA follow-up.  

The report of the Persian Gulf Registry examination of 
February 1994 shows that the veteran complained of tightness 
in the chest.  She reported intermittent shortness of breath 
and chest discomfort since her return from the Gulf.  
Examination findings were within normal limits.  A chest 
X-ray was normal.  There was no respiratory diagnosis.  

A VA respiratory examination was performed in August 1994.  
She reported increasing difficulties breathing.  She felt 
that her breathing was somewhat heavy and more difficulty, 
especially in severe exertion.  She had also developed a 
cough.  Her lungs were clear to auscultation and percussion.  
There was no wheeze on forced expiration.  Pulmonary function 
studies revealed a diminished midflow as well as diminished 
ratio of the forced expiratory volume in one second to the 
forced vital capacity (FEV-1/FVC) consistent with small 
airways disease.  However, her overall spirometric values 
were within normal limits.  Diffusing capacity, lung volumes 
and arterial blood gases were normal.  Chest X-ray revealed 
no evidence of any active pulmonary infiltrates.  The 
diagnosis was normal pulmonary examination, history of 
irritant smoke exposure in the Persian Gulf, and possible 
reactive airways disease.

Review of the August 1994 pulmonary function study shows that 
the FEV-1 was 84 percent of predicted while the FEV-1/FVC was 
83.  These findings would not meet the current criteria for a 
10 percent rating.  38 C.F.R. § 4.97 (effective October 7, 
1996).  However, the rating criteria in effect at the time 
provided a 10 percent rating for mild pulmonary emphysema 
with evidence of ventilatory impairment on pulmonary function 
tests and/or definite dyspnea on prolonged exertion.  
Inasmuch as the veteran reported dyspnea (shortness of 
breath) on exertion and the physician reviewing the pulmonary 
function testing reported that spirometry revealed a minimal 
slight obstructive impairment and findings consistent with 
reactive airway disease, it must be concluded that the 
criteria for a 10 percent rating, in effect at the time, were 
met.  

On the VA general medical examination of May 1995, it was 
noted that the veteran had a pulmonary clinic examination in 
August 1994, that the work-up indicated she probably had 
reactive airway disease with documentation of impaired 
pulmonary function tests.  She reported that she continued to 
have occasional shortness of breath and vague chest pain if 
she ran or climb stairs.  There was no obvious wheezing or 
coughing.  Examination showed the respiratory system to be 
clear to auscultation without wheezing, rales or rhonchi.  
There was no respiratory diagnosis.  

On the VA general medical examination and respiratory 
examination, in October 1997, the veteran complained of 
chronic shortness of breath on a daily basis, with exertion.  
It was accompanied by a nonproductive cough and wheezing.  
Objectively, her chest was normal in size and shape.  The 
lungs were clear to auscultation and percussion.  Respiration 
was free and easy.  She stated that she experienced shortness 
of breath during the course of the chest examination.  Three 
pulmonary function tests were done.  The first was 
interpreted as showing mild obstruction.  The second was 
normal.  The third was interpreted as showing mild 
obstruction.  The examiner noted the test results and 
rendered a diagnosis of symptoms of chronic shortness of 
breath, physical examination within normal limits, normal 
respiratory system, pulmonary function tests normal, chest 
X-ray negative.  On the general medical examination, he 
reported that no pulmonary disease was identified.

In January 2001, a VA psychiatrist responded to the Board's 
questions.  It was the psychiatrist's opinion that while the 
veteran's psychiatric diagnoses were exacerbated by her 
active duty, the multiplicity of symptoms involving various 
organ systems, with documented evidence of impaired pulmonary 
function tests and other manifestations could not be 
explained by a psychiatric disorder alone.  In any case, 
whether the clinical picture was due to an exacerbation of 
her psychiatric disorders or to a functional overlay with 
somatic symptoms which could not be explained by a 
diagnosable illness, she would meet the criteria for service 
connection.  

Analysis

The veteran complained of shortness of breath while she was 
still on active service.  VA pulmonary function testing has 
shown abnormal results.  A VA physician has expressed an 
opinion to the effect that the impaired pulmonary function 
test results are service connected.  The Board agrees.  On 
the report of the August 1994 pulmonary function test, a 
physician expressed the opinion that the findings were 
consistent with reactive airways disease.  This appears to be 
most probative evidence as to the veteran's diagnosis; 
therefore, service connection will be granted for reactive 
airways disease.  Since there is a diagnosed illness, service 
connection cannot be granted for an undiagnosed illness.  


ORDER

Service connection is granted for an undiagnosed 
gastrointestinal illness manifested by diarrhea, weight 
fluctuation and heartburn.  

Service connection is granted for PTSD and depressive 
disorder.  Service connection for ADHD is denied.  

Service connection is granted for reactive airways disease.  

Service connection is denied for a systemic disorder 
manifested by hot flashes, night sweats, chills, apathy, lack 
of drive, decreased stamina, and fatigue as due to an 
undiagnosed illness.  

Service connection is denied for a musculoskeletal disorder 
manifested by muscle and joint symptoms as due to an 
undiagnosed illness.  

Service connection is denied for a neurologic disorder 
manifested by headaches, paralysis, tremors, and recurrent 
numbness as due to an undiagnosed illness.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

